                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :

       vs.                                 :             NO. 20-CR-210

MICHAEL "OZZIE" MYERS"                     :

                                         ORDER

       Upon the unopposed application of the United States of America for an Order extending

the time in which the government may respond to defendants’ pretrial motions, it is HEREBY

ORDERED that the motion is GRANTED.

       WHEREFORE, on this            day of October, 2020, it is HEREBY ORDERED that the

government’s responses are now due on __________________________.



                                           BY THE COURT:



                                           ____________________________________
                                           PAUL S. DIAMOND
                                           United States District Court Judge




                                               1
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :

       vs.                                      :             NO. 20-CR-210

MICHAEL "OZZIE" MYERS"                          :


      GOVERNMENT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
            RESPOND TO DEFENDANT’S PRETRIAL MOTIONS

       The United States of America, by its attorneys, William M. McSwain, United States

Attorney for the Eastern District of Pennsylvania, and Eric L. Gibson, Assistant United States

Attorney for the District, moves for a thirty-day extension of time in which to file the

government’s response to the defendants’ pretrial motions. In support of this motion, the

government avers as follows:

               1.         In this case, former U.S. Congressman Michael “Ozzie” Myers is charged

by Indictment with conspiring to violate voting rights by fraudulently stuffing the ballot boxes

for specific political candidates in the 2014, 2015, and the 2016 primary elections, bribery of an

election official, falsification of records, voting more than once in federal elections, and

obstruction of justice.

               2.         Trial was originally scheduled for September 29, 2020. On a revised

schedule, this Court directed that pretrial motions were due by October 16, 2020. Dkt. No. 15.

               3.         On August 27, 2020, defendant filed a First Motion to Continue Trial.

Dkt. No. 17.

               4.         On September 25, 2020, defendant filed a Motion to Dismiss Counts of

the Indictment. Dkt. No. 18.

                                                    2
               5.      Under the Schedule Order issued by the Court on September 29, 2020,

trial was postponed and is now scheduled to commence on March 30, 2021. Pretrial motions,

including motions in limine, are due by January 29, 2021. Oppositions to the pretrial motions

are due by February 5, 2021. Dkt. No. 22.

               6.      On September 29, 2020, the Court issued an order directing the

government to file a response to the defendant’s Motion to Dismiss Counts of the Indictment

(Dkt. No. 18) by October 13, 2020. Dkt. No. 23.

               7.      On or about October 2, 2020, the defendant filed a First Motion to

Suppress Admission Audiotapes. See Dkt. No. 24

               8.      The government seeks an extension of at least thirty (30) days to file its

responses. The government has made progress in preparing its filings in opposition, but

requires additional time to complete the responses and supervisory review in light of obligations

in others cases and duties related to the upcoming federal election. Additionally, this

prosecution is a joint matter involving the Director of the Election Crimes Branch from the

Criminal Division at Main Justice, also tasked with duties related to the upcoming federal

election, and additional coordination is required in order to respond.

               4.      Government counsel has contacted counsel for the defendant. Counsel

has no objection to the government’s request for an extension.




                                                 3
               WHEREFORE, for these reasons, the government in this case respectfully

requests a thirty-day extension of time, until at least November 12, 2020, in which to file its

responses.

                                                      Respectfully submitted,

                                                      WILLIAM M. MCSWAIN
                                                      United States Attorney


                                              By:

                                                      /s/ Eric L. Gibson
                                                      ERIC L. GIBSON
                                                      Assistant United States Attorney




Dated: October 9, 2020




                                                 4
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Government’s Motion for Extension of

Time has been served upon all counsel of record electronically and via ECF.



                                            s/Eric L. Gibson
                                            ERIC L. GIBSON
                                            Assistant United States Attorney


Dated: October 9, 2020




                                               5
